United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-826
Issued: July 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 28, 2014 appellant filed a timely appeal from the September 10, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $3,169.74 overpayment of
compensation; and (2) whether OWCP abused its discretion by refusing to waive recovery of the
overpayment.
FACTUAL HISTORY
OWCP accepted that on April 10, 1999 appellant, then a 31-year-old mail handler,
sustained a lumbar sprain, displacement of L4 disc without myelopathy and lumbosacral neuritis
1

5 U.S.C. §§ 8101-8193.

due to moving large amounts of mail at work. Appellant stopped work and received
compensation on the daily rolls for periods of disability. He later received compensation on the
periodic rolls.
On June 5, 2003 OWCP granted appellant a schedule award for a six percent permanent
impairment of his left leg. The award ran for 17.28 weeks from April 30 to August 28, 2003.
Appellant last worked for the employing establishment in April 2010. He began
participating in an OWCP-sponsored vocational rehabilitation program in December 2010 but he
did not return to work.
In a June 27, 2013 decision, OWCP terminated appellant’s wage-loss compensation and
medical benefits effective June 30, 2013 finding that he had no residuals of his April 10, 1999
work injury after that date. It based the termination on the March 15, 2013 report of Dr. Ivan
Atosh, a Board-certified orthopedic surgeon serving as an OWCP referral physician, and on an
April 8, 2013 report of Dr. Howard Cotler, an attending Board-certified orthopedic surgeon.
Appellant retired from the employing establishment in May 2013. While she was
receiving compensation payments, OWCP failed to properly make Federal Employees’ Group
Life Insurance (FEGLI) deductions. OWCP was advised of this by the Office of Personnel
Management (OPM) by letter dated May 31, 2013 for the period April 23, 2011 to June 1, 2013.
It had failed to deduct $3,169.74 from appellant’s compensation for FEGLI for the period
April 23, 2011 to June 1, 2013.
In a July 17, 2013 notice, OWCP advised appellant of its preliminary determination that
he received a $3,169.74 overpayment of compensation because it had failed to deduct the correct
amount of FEGLI coverage during the period April 23, 2011 to June 1, 2013. It made a
preliminary determination that he was not at fault in the creation of the overpayment. OWCP
advised appellant that he could submit evidence challenging the fact, amount, or finding of fault
and request waiver of the overpayment. It informed him that he could submit additional
evidence in writing or at prerecoupment hearing, but that a prerecoupment hearing must be
requested within 30 days of the date of the written notice of overpayment. OWCP requested that
appellant complete and return an enclosed financial information questionnaire within 30 days
even if he was not requesting waiver of the overpayment. Appellant did not provide any
response within the allotted time.
In a September 10, 2013 decision, OWCP determined that appellant received a $3,169.74
overpayment of compensation. It found that appellant was not at fault in the creation of the
overpayment, but that the overpayment was not subject to waiver because he did not submit any
information to support waiver of recovery of the overpayment within the allotted time period.2

2

OWCP requested that appellant forward payment for the full amount of $3,169.74 within 30 days. As recovery
from continuing compensation benefits under FECA is not involved in this case, the Board has no jurisdiction over the
method of OWCP’s recovery of the overpayment. Lorenzo Rodriguez, 51 ECAB 295 (2000); 20 C.F.R. § 10.441.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.3 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”4
Under FEGLI, most civilian employees of the Federal Government are eligible to
participate in basic life insurance and one or more of the options.5 The coverage for basic life
insurance is effective unless waived6 and the premiums for basic and optional life coverage are
withheld from the employee’s pay.7 While the employee is receiving compensation under
FECA, deductions for insurance are withheld from the employee’s compensation.8 At separation
from the employing establishment, the FEGLI insurance will either terminate or be continued
under “compensationer” status. If the compensationer chooses to continue basic and optional life
insurance coverage, the schedule of deductions made will be used to withhold premiums from
his or her compensation payments.9 When an underwithholding of life insurance premiums
occurs, the entire amount is deemed an overpayment of compensation because OWCP must pay
the full premium to OPM upon discovery of the error.10
ANALYSIS -- ISSUE 1
The Board finds that appellant received a $3,169.74 overpayment of compensation. In
the present case, OWCP did not deduct the proper amount for zero percent postretirement
reduction under FEGLI coverage during the period April 23, 2011 to June 1, 2013. The record
contains a May 31, 2013 document from OPM showing that the commencement date of the
failure to deduct FEGLI was April 23, 2011. Other documents, including a worksheet covering
the period April 23, 2011 to June 1, 2013, show that OWCP failed to take out $3,169.74 from
appellant’s compensation for zero percent postretirement reduction covering the period April 23,

3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

5

Id. at § 8702(a).

6

Id. at § 8702(b).

7

Id. at § 8707.

8

Id. at § 8707(b)(1).

9

Id. at § 8706(b).

10

Id. at § 8707(d); see Keith H. Mapes, 56 ECAB 130 (2204); James Lloyd Otte, 48 ECAB 334 (1997).

3

2011 to June 1, 2013. Therefore, OWCP properly determined that appellant received a
$3,169.74 overpayment.
On appeal, appellant discussed his belief that he had been harassed by management with
respect to his medical restrictions and his filing of Equal Employment Opportunity claims.
However, he did not explain how these matters were relevant to the overpayment matter
presently before the Board.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.11 These statutory
guidelines are found in section 8129(b) of FECA which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.”12 When a claimant is found to
be without fault in the matter of the overpayment, then, in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.
Section 10.438 of OWCP’s regulations provide:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of FECA or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver, and no further request for waiver shall be
considered until the requested information is furnished.”13
ANALYSIS -- ISSUE 2
OWCP properly determined that appellant did not establish entitlement to waiver of
recovery of the $3,169.74 overpayment under the relevant standards. As noted above, failure to
submit the requested information within 30 days to determine entitlement to waiver of recovery
of a given overpayment shall result in denial of waiver, and no further request for waiver shall be
considered until the requested information is furnished.14 Appellant did not provide the
11

See Robert Atchison, 41 ECAB 83, 87 (1989).

12

5 U.S.C. § 8129(b).

13

20 C.F.R. § 10.438.

14

Id.

4

requested information within the appropriate time period to show that he was entitled to waiver
of recovery of the overpayment and OWCP properly denied such waiver.15
CONCLUSION
The Board finds that OWCP properly found that appellant received a $3,169.74
overpayment of compensation and that it properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the September 10, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 3, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Appellant did not complete and submit the financial questionnaire as requested by OWCP or submit any
response within the allotted time.

5

